Cite as 2016 Ark. App. 511


                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-16-184


                                                 OPINION DELIVERED NOVEMBER 2, 2016

 MICHAEL WAYLAND TIPTON                          APPEAL FROM THE PERRY
                  APPELLANT                      COUNTY CIRCUIT COURT
                                                 [NO. 53DR-15-72]

 V.                                              HONORABLE CATHLEEN V.
                                                 COMPTON, JUDGE

 PAMELIA KAY TIPTON                              APPEAL DISMISSED WITHOUT
                                 APPELLEE        PREJUDICE



                          ROBERT J. GLADWIN, Chief Judge

       Appellant Michael Tipton appeals both the November 16, 2015 divorce decree and

the May 26, 2016 order of the Perry County Circuit Court. He argues that the trial court

erred (1) in making an unequal distribution of marital land to appellee Pamelia Tipton

without considering the factors in Arkansas Code Annotated section 9-12-315(a)(1)(A)

(Repl. 2015); (2) in making an unequal distribution of the marital mobile home to Pamelia

based on an unsupported factual finding and without considering the factors in section 9-

12-315(a)(1)(A); (3) in making an unequal distribution of Pamelia’s 401(k) based on the

unsupported finding that Michael had a vested retirement account and without considering

the factors in section 9-12-315(a)(1)(A); and (4) in ruling that Michael had to pay to retrieve

his nonmarital property that Pamelia pawned. We are unable to reach the merits and are

required to dismiss the appeal without prejudice for lack of a final, appealable order.
                                  Cite as 2016 Ark. App. 511

       In her complaint for divorce, Pamelia requested spousal support, but the November

16, 2015 divorce decree did not rule on her request. Michael filed a timely notice of appeal

on December 4, 2015, and a timely amended notice of appeal on December 14, 2015,

which, in addition to changing the name of the document, included a request to designate

the transcript from the divorce hearing. His notices of appeal included the phrase “I abandon

any pending but unresolved issues I may have in this case,” but the issue of Pamelia’s spousal-

support request was not Michael’s to waive. Michael then lodged the record with this court

on February 26, 2016.

       It was not until May 26, 2016, that the trial court entered an order specifically

denying Pamelia’s claim for spousal support. Michael did file a timely second amended

notice of appeal on June 3, 2016, to include that order; however, he had lodged the record

with this court on February 26, 2016, so the trial court had lost jurisdiction to act. See Myers

v. Yingling, 369 Ark. 87, 89, 251 S.W.3d 287, 290 (2007); First Tenn. Bank Nat’l Ass’n v.

Mortensen, 2013 Ark. App. 45.

       At the time Michael lodged the record, the only order filed by the trial court—the

November 16, 2015 divorce decree—did not address the issue of spousal support and

therefore was not final because it did not adjudicate all of the claims of all of the parties. See

Blackwell v. Brown’s Moving & Storage, 2016 Ark. App. 451 (per curiam). Arkansas appellate

courts have held that the finality rule applies in cases involving the distribution of marital

property. See Morton v. Morton, 61 Ark. App. 161, 965 S.W.2d 809 (1998). See also Hernandez

v. Hernandez, 371 Ark. 323, 265 S.W.3d 746 (2007).



                                                2
                                 Cite as 2016 Ark. App. 511

       To reiterate, although Michael included the “pending but unresolved claims”

language in his notice of appeal, the remaining open issue of spousal support was not his to

waive. Accordingly, at the time Michael filed his notice of appeal, there was not a final,

appealable order, and by the time the trial court attempted to resolve the remaining open

issue that would make it a final, appealable order, the trial court had lost jurisdiction to do

so because Michael had already lodged the record with this court. We therefore dismiss the

appeal without prejudice and remand for the entry of a final order.

       Appeal dismissed without prejudice.

       ABRAMSON and WHITEAKER, JJ., agree.

     Peel Law Firm, P.A., by: Dustion K. Doty; and Brett D. Watson, Attorney at Law,
PLLC, by: Brett D. Watson, for appellant.

       Branscum Law Offices, by: Herby Branscum, Jr., and Elizabeth Branscum Burgess, for
appellee.




                                              3